                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


BEVERLY JO LITTLE,

                      Plaintiff,

v.                                                           Case No.: 2:18-cv-1488
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Jolson

COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.


                                             ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on November 28, 2018. The Magistrate Judge recommended that Plaintiff’s

Motion for Leave to Proceed In Forma Pauperis be denied. (See Report and Recommendation,

Doc. 2). This matter is now before the Court on Plaintiff’s Objections to the Magistrate Judge’s

Report and Recommendation. (Doc. 4). The Court will consider the matter de novo. See 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff objects to the Magistrate Judge’s conclusions regarding Plaintiff’s finances and

argues that paying the one-time filing fee of $400 would cause an undue hardship on her.

Plaintiff states that she inadvertently omitted expenses for food and gas from her prior

calculations.

       This objection presents the same issue already presented to, and carefully considered by,

the Magistrate Judge in the Report and Recommendation. The only new evidence Plaintiff

submitted was expenses for food and gas. However, Plaintiff’s income has not changed, nor has
there been any change to the cash she has on hand. As the Magistrate Judge stated in the Report

and Recommendation, “paying the filing fee must be more than a mere hardship.” (Doc. 2 at 1).



       Based on the aforementioned and the detailed Report and Recommendation, the Court

finds that Plaintiff’s objection has been thoroughly considered and is hereby OVERRULED.

Accordingly, the Report and Recommendation, Document 2, is ADOPTED and AFFIRMED.

Plaintiff’s Motion for Leave to Proceed In Forma Pauperis is DENIED. Plaintiff must pay the

$400 filing fee within 30 days of the date of this Order or this action will be dismissed.

       The Clerk shall remove Documents 1 and 2 from the Court’s pending motions list.

               IT IS SO ORDERED.


                                                      /s/ George C. Smith
DATE: January 9, 2019                                 GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                -2-
